17 and 18DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 7/27/22.
Claims 1-20 are pending in this action.  Claims 17 and 18 are rejected.  Claims 1-16, 19 and 20 are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/27/22 has been entered.  
Withdrawn Rejections
The 103 rejections of claims 17 and 18 under Sato (US 2008/0176305) in view of and Koyama US 20060067987 have been withdrawn.

Claim Rejections - 35 USC § 112
Claims 17 and 18 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ specific strains of Lactobacillus fermentum strain LF26 with Accession No. DSM 32784, Lactobacillus helveticus strain LH43 with Accession No. DSM 32787, Lactobacillus paracasei strain LPC 12 with Accession No. DSM 32785, Lactobacillus rhamnosus strain LRH10 with Accession No. DSM 32786, and Streptococcus thermophilus strain ST30 with Accession No. DSM 32788. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on pages 4 and 7 of the specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance withthe requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will 
be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improving exercise performance, does not reasonably provide enablement for increasing brown adipose tissue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Claim 17 recites increasing brown fat.  However, there is only one reference to brown fat in the specification [US 2020/0008437; para 0070].
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPG2d 1545, 1547 (Bd. Pat, App, Inter, 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter, 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and /or using the claimed invention. These factors include but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e)the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Undue experimentation is required to determine the parameters to carry out the steps.     The inventor does not provide guidance on how the brown fat is produced and amounts of bacteria required to cause the effect.  How is the treatment carried out?  How long is the treatment  carried out to produce more brown fat?  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2008/0176305) in view of Chen et al. (TW 1583388 May 21, 2017) Machine Translation and Koyama (US 2006/0067987).
Regarding Claim 17:  Sato discloses a fermented product that when administered helps reduce fatigue accumulation allowing a person to get adequate exercise [0010; 0024; 0061; 0062]. Sato discloses using lactic acid bacteria [abstract].
Sato does not disclose Lactobacillus fermentum strain LF26 with Accession No. DSM 32784, Lactobacillus helveticus strain LH43 with Accession No. DSM 32787, Lactobacillus paracasei strain LPC 12 with Accession No. DSM 32785, Lactobacillus rhamnosus strain LRH10 with Accession No. DSM 32786, and Streptococcus thermophilus strain ST30.
Sato does not disclose an increase in brown fat.
Chen discloses Lactobacillus fermentum, Lactobacillus helveticus, Lactobacillus paracasei,  Lactobacillus rhamnosus, Streptococcus thermophilus [pg. 5].  Chen discloses the composition as improving exercise performance [pg. 5].  Chen discloses fermented food [pg. 5].
Koyama discloses an increase in brown fat in animals fed a fermented product fermented by Aspergillus and lactic acid bacteria [0086-0089].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Sato would have increased brown fat as in Koyama since Koyama discloses that fermented products increase brown fat.
Further it would have been obvious to one of ordinary skill in the art to modify the probiotics/lactic acid bacteria of Sato for the Lactobacillus fermentum, Lactobacillus helveticus, Lactobacillus paracasei, Lactobacillus rhamnosus, Streptococcus thermophilus of Chen in order to improve exercise performance.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 17 has been considered regarding its disclosure of a fermented product.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Further, despite Applicants’ recitation of Lactobacillus fermentum strain LF26 with Accession No. DSM 32784, Lactobacillus helveticus strain LH43 with Accession No. DSM 32787, Lactobacillus paracasei strain LPC 12 with Accession No. DSM 32785, Lactobacillus rhamnosus strain LRH10 with Accession No. DSM 32786, and Streptococcus thermophilus strain ST30 for  the isolated strains claimed, this does not provide a patentable distinction over those strains disclosed by Chen as also having exercise improving ability, absent any clear and convincing evidence otherwise.  The USPTO does not possess the facilities to test each strain of microorganism. However, it is reasonable to conclude that there is no patentable distinction and thus the burden shift to the Applicants to demonstrate that the strain of the reference is not in fact the same or an obvious variant of the claimed strain.
Absent any evidence to contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in utilizing the genus and species of bacteria for . 
Regarding Claim 18:  Sato discloses a fermented product as discussed above in claim 17.  Sato discloses administering the fermented product at 1.6 to 16g/kg body weight [0062].  Although Sato does not disclose the recited amounts, it would have been obvious to modify the amount of fermented feed to administer since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
                                                                                                                                                                                                       
Response to Arguments
The 103 rejections of claims 17 and 18 under Sato (US 2008/0176305) in view of and Koyama US 20060067987 have been withdrawn.
The Applicants assert that Sato does not disclose the five claimed bacteria.
The Examiner notes that the rejection has been modified in view of Chen in order to meet the claim limitations regarding the species of bacteria. The Examiner notes that Sato remains relevant to its teaching of fermented food products and those fermented with lactic acid bacteria as improving exercise performance.  
Applicants assert that Koyama only discloses fermentation with Aspergillus.
The Examiner disagrees since Koyama discloses lactic acid bacteria in combination with the koji mold (Aspergillus sp.).
Applicants have included exhibits indicating that there is no reason to assume that a fermented product would increase brown adipose tissue.  
The Examiner maintains that Koyama supports the finding that substrates fermented with Aspergillus and lactic acid bacteria can increase brown fat.  The Examiner notes that L. plantarum was disclosed in the exhibits as having a brown adipose decreasing effect as opposed to an increasing effect.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793